EXHIBIT 10.26
INDEMNIFICATION
AGREEMENT
               This Indemnification Agreement (this “Agreement”) is made and
entered into effective as of ___, 200_, by and between Resources Connection,
Inc., a Delaware corporation (the “Company”), and ___(the “Indemnitee”), a
director and/or officer of the Company.
BACKGROUND
               A. The Indemnitee has been selected to serve or is currently
serving as a director and/or officer of the Company and in such capacity is
expected to render or has rendered valuable services to the Company.
               B. The Company has investigated the availability and sufficiency
of liability insurance and Delaware statutory indemnification provisions to
provide its directors and officers with adequate protection against various
legal risks and potential liabilities to which directors and officers are
subject due to their position with the Company and has concluded that insurance
and statutory provisions may provide inadequate and unacceptable protection to
certain individuals requested to serve as its directors and officers.
               C. In recognition of past services and in order to induce and
encourage highly experienced and capable persons such as the Indemnitee to serve
as directors and officers of the Company, the Board of Directors has determined,
after due consideration and investigation of the terms and provisions of this
Agreement and the various other options available to the Company and the
Indemnitee in lieu of this Agreement, that this Agreement is not only reasonable
and prudent, but necessary to promote and ensure the best interests of the
Company and its stockholders.
AGREEMENT
               In consideration of the services and continued services of the
Indemnitee and in order to induce the Indemnitee to serve or to continue to
serve as a director and/or officer of the Company, the Company and the
Indemnitee agree as follows:
     1. Indemnity of the Indemnitee. The Company hereby agrees to hold harmless
and indemnify the Indemnitee to the full extent authorized or permitted by the
provisions of Section 145 of the Delaware General Corporation Law, as such may
be amended from time to time, and Article XI of the Bylaws of the Company, as
such may be amended from time to time. In furtherance of the foregoing
indemnification, and without limiting the generality thereof:
               (a) Other Than Proceedings by or in the Right of the Company. The
Indemnitee shall be entitled to the rights of indemnification provided in this
Section l(a) if, by reason of the Indemnitee’s Corporate Status (as hereinafter
defined), the Indemnitee is, or is threatened to be made, a party to or
participant in any Proceeding (as hereinafter defined) other than a Proceeding
by or in the right of the Company. Pursuant to this Section 1(a), the Indemnitee
shall be indemnified against all Expenses (as hereinafter defined), judgments,
penalties, fines and

 



--------------------------------------------------------------------------------



 



amounts paid in settlement actually and reasonably incurred by the Indemnitee or
on the Indemnitee’s behalf in connection with such Proceeding or any claim,
issue or matter therein, if the Indemnitee acted in good faith and in a manner
the Indemnitee reasonably believed to be in or not opposed to the best interests
of the Company and, with respect to any criminal Proceeding, had no reasonable
cause to believe the Indemnitee’s conduct was unlawful.
               (b) Proceedings by or in the Right of the Company. The Indemnitee
shall be entitled to the rights of indemnification provided in this Section 1(b)
if, by reason of the Indemnitee’s Corporate Status, the Indemnity is, or is
threatened to be made, a party to or participant in any Proceeding brought by or
in the right of the Company. Pursuant to this Section 1(b), the Indemnitee shall
be indemnified against all Expenses actually and reasonably incurred by the
Indemnitee or on the Indemnitee’s behalf in connection with such Proceeding if
the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company; provided,
however, that, if applicable law so provides, no indemnification against such
Expenses shall be made in respect of any claim, issue or matter in such
Proceeding as to which the Indemnitee shall have been adjudged to be liable to
the Company unless and to the extent that a court of competent jurisdiction
shall finally determine that such indemnification may be made.
               (c) Indemnification for Expenses of a Party who is Wholly or
Partly Successful. Notwithstanding any other provision of this Agreement, to the
extent that the Indemnitee is, by reason of the Indemnitee’s Corporate Status, a
party to and is successful, on the merits or otherwise, in any Proceeding, the
Indemnitee shall be indemnified to the maximum extent permitted by law against
all Expenses actually and reasonably incurred by the Indemnitee or on the
Indemnitee’s behalf in connection therewith. If the Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall indemnify the Indemnitee against all Expenses actually and
reasonably incurred by the Indemnitee or on the Indemnitee’s behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Section and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.
     2. Additional Indemnity. In addition to, and without regard to any
limitations on, the indemnification provided for in Section 1, the Company shall
and hereby does indemnify and hold harmless the Indemnitee against all Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by the Indemnitee or on the Indemnitee’s behalf if, by
reason of the Indemnitee’s Corporate Status, the Indemnitee is, or is threatened
to be made, a party to or participant in any Proceeding (including a Proceeding
by or in the right of the Company), including, without limitation, all liability
arising out of the negligence or active or passive wrongdoing of the Indemnitee.
The only limitation that shall exist upon the Company’s obligations pursuant to
this Agreement shall be that the Company shall not be obligated to make any
payment to the Indemnitee that is finally determined (under the procedures, and
subject to the presumptions, set forth in Sections 7, 8 and 9 hereof) to be
unlawful under Delaware law.
     3. Partial Indemnity. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of, but
not the total amount

 



--------------------------------------------------------------------------------



 



of, the Expenses, judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by the Indemnitee in the investigation,
defense, appeal or settlement of any Proceeding, the Company shall nevertheless
indemnify the Indemnitee for the portion of the Expenses, judgments, penalties,
fines and amounts paid in settlement to which the Indemnitee is entitled.
     4. Contribution in the Event of Joint Liability.
               (a) Whether or not the indemnification provided in Sections 1 and
2 hereof is available, in respect of any threatened, pending or completed
Proceeding in which the Company is jointly liable with the Indemnitee (or would
be if joined in such Proceeding), the Company shall pay, in the first instance,
the entire amount of any judgment or settlement of such Proceeding without
requiring the Indemnitee to contribute to such payment and the Company hereby
waives and relinquishes any right of contribution it may have against the
Indemnitee. The Company shall not enter into any settlement of any Proceeding in
which the Company is jointly liable with the Indemnitee (or would be if joined
in such Proceeding) unless such settlement provides for a full and final release
of all claims asserted against the Indemnitee.
               (b) Without diminishing or impairing the obligations of the
Company set forth in the preceding subparagraph, if, for any reason, the
Indemnitee shall elect or be required to pay all or any portion of any judgment
or settlement in any threatened, pending or completed Proceeding in which the
Company is jointly liable with the Indemnitee (or would be if joined in such
Proceeding), the Company shall contribute to the amount of Expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by the Indemnitee in proportion to the
relative benefits received by the Company and all officers, directors or
employees of the Company other than the Indemnitee who are jointly liable with
the Indemnitee (or would be if joined in such Proceeding), on the one hand, and
the Indemnitee, on the other hand, from the transaction from which such
Proceeding arose; provided, however, that the proportion determined on the basis
of relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company other than the Indemnitee who are jointly
liable with the Indemnitee (or would be if joined in such Proceeding), on the
one hand, and the Indemnitee, on the other hand, in connection with the events
that resulted in such Expenses, judgments, fines or settlement amounts, as well
as any other equitable considerations which the law may require to be
considered. The relative fault of the Company and all officers, directors or
employees of the Company other than the Indemnitee who are jointly liable with
the Indemnitee (or would be if joined in such Proceeding), on the one hand, and
the Indemnitee, on the other hand, shall be determined by reference to, among
other things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary, and the degree to which their conduct is active or passive.
               (c) The Company hereby agrees to fully indemnify and hold the
Indemnitee harmless from any claims of contribution that may be brought by
officers, directors or employees of the Company other than the Indemnitee who
may be jointly liable with the Indemnitee.
     5. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee is, by reason of
the Indemnitee’s

 



--------------------------------------------------------------------------------



 



Corporate Status, a witness in any Proceeding to which the Indemnitee is not a
party, the Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by the Indemnitee or on the Indemnitee’s behalf in
connection therewith.
     6. Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Company shall advance all Expenses incurred or reasonably
anticipated to be incurred by or on behalf of the Indemnitee in connection with
any Proceeding by reason of the Indemnitee’s Corporate Status within ten
(10) days after the receipt by the Company of a statement or statements from the
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding. Such statement or statements
shall reasonably evidence the Expenses incurred or reasonably anticipated to be
incurred by the Indemnitee and shall include or be preceded or accompanied by an
undertaking by or on behalf of the Indemnitee to repay any Expenses advanced if
it shall ultimately be determined that the Indemnitee is not entitled to be
indemnified against such Expenses. Any advances and undertakings to repay
pursuant to this Section 6 shall be unsecured and interest free. Notwithstanding
the foregoing, the obligation of the Company to advance Expenses pursuant to
this Section 6 shall be subject to the condition that, if, when and to the
extent that the Company determines that the Indemnitee would not be permitted to
be indemnified under applicable law, the Company shall be entitled to be
reimbursed, within thirty (30) days of such determination, by the Indemnitee
(who hereby agrees to reimburse the Company) for all such amounts theretofore
paid; provided, however, that if the Indemnitee has commenced or thereafter
commences legal proceedings in a court of competent jurisdiction to secure a
determination that the Indemnitee should be indemnified under applicable law,
any determination made by the Company that the Indemnitee would not be permitted
to be indemnified under applicable law shall not be binding and the Indemnitee
shall not be required to reimburse the Company for any advance of Expenses until
a final judicial determination is made with respect thereto (as to which all
rights of appeal therefrom have been exhausted or lapsed).
     7. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for the Indemnitee
rights of indemnity that are as favorable as may be permitted under the law and
public policy of the State of Delaware. Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether the Indemnitee is entitled to indemnification under this
Agreement:
               (a) To obtain indemnification (including, but not limited to, the
advancement of Expenses and contribution by the Company) under this Agreement,
the Indemnitee shall submit to the Company a written request, including therein
or therewith such documentation and information as is reasonably available to
the Indemnitee and is reasonably necessary to determine whether and to what
extent the Indemnitee is entitled to indemnification. The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board of Directors in writing that the Indemnitee has requested
indemnification.
               (b) Upon written request by the Indemnitee for indemnification
pursuant to the first sentence of Section 7(a) hereof, a determination, if
required by applicable law, with respect to the Indemnitee’s entitlement thereto
shall be made in the specific case by one of the following four methods: (i) by
a majority vote of the Disinterested Directors, even though less than a

 



--------------------------------------------------------------------------------



 



quorum, or (ii) by a committee of such Disinterested Directors designated by
majority vote of such Disinterested Directors, even though less than a quorum,
or (iii) if there are no such Disinterested Directors, or if such Disinterested
Directors so direct, by Independent Counsel in a written opinion, or (iv) in the
absence of Disinterested Directors and at the election of the Indemnitee, by the
stockholders.
               (c) If the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Section 7(b) hereof, the Independent
Counsel shall be selected as provided in this Section 7(c). Within 20 days of
receiving a written request for Indemnification, the Company shall submit a list
of three candidates from which the Indemnitee shall have 10 days to select one
or to request a second list of three names, which the Company shall provide
within 20 days of notification. If, within 60 days after submission by the
Indemnitee of a written request for indemnification pursuant to Section 7(a)
hereof, no Independent Counsel shall have been selected, either the Company or
the Indemnitee may petition the Court of Chancery of the State of Delaware or
other court of competent jurisdiction for the appointment as Independent Counsel
of a person selected by the court or by such other person as the court shall
designate, the person so appointed shall act as Independent Counsel under
Section 7(b) hereof. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 7(b) hereof, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this
Section 7(c), regardless of the manner in which such Independent Counsel was
selected or appointed.
               (d) In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that the Indemnitee is entitled to indemnification
under this Agreement if the Indemnitee has submitted a request for
indemnification in accordance with Section 7(a) of this Agreement. Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion, by clear and convincing evidence.
               (e) The Indemnitee shall be deemed to have acted in good faith if
the Indemnitee’s action is based on the records or books of account of the
Enterprise (as hereinafter defined), including financial statements, or on
information supplied to the Indemnitee by the officers of the Enterprise in the
course of their duties, or on the advice of legal counsel for the Enterprise or
on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Enterprise. In addition, the knowledge
and/or actions, or failure to act, of any director, officer, agent or employee
of the Enterprise shall not be imputed to the Indemnitee for purposes of
determining the right to indemnification under this Agreement. Whether or not
the foregoing provisions of this Section 7(e) are satisfied, it shall in any
event be presumed that the Indemnitee has at all times acted in good faith and
in a manner the Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company. Anyone seeking to overcome this presumption shall
have the burden of proof and the burden of persuasion, by clear and convincing
evidence.
               (f) If the person, persons or entity empowered or selected under
this Section 7 to determine whether the Indemnitee is entitled to
indemnification shall not have made a

 



--------------------------------------------------------------------------------



 



determination within thirty (30) days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and the Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by the Indemnitee of a material fact,
or an omission of a material fact necessary to make the Indemnitee’s statement
not materially misleading, in connection with the request for indemnification,
or (ii) a prohibition of such indemnification under applicable law; provided,
however, that such 30 day period may be extended for a reasonable time, not to
exceed an additional fifteen (15) days, if the person, persons or entity making
the determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 7(f) shall not apply if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 7(b) of this Agreement and if (A) within fifteen (15) days after receipt
by the Company of the request for such determination the Board of Directors or
the Disinterested Directors, if appropriate, resolve to submit such
determination to the stockholders for their consideration at an annual meeting
thereof to be held within seventy-five (75) days after such receipt and such
determination is made thereat, or (B) a special meeting of stockholders is
called within fifteen (15) days after such receipt for the purpose of making
such determination, such meeting is held for such purpose within sixty (60) days
after having been so called and such determination is made thereat.
               (g) The Indemnitee shall cooperate with the person, persons or
entity making such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
Independent Counsel, member of the Board of Directors, or stockholder of the
Company shall act reasonably and in good faith in making a determination under
this Agreement of the Indemnitee’s entitlement to indemnification. Any costs or
expenses (including attorneys’ fees and disbursements) incurred by the
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to the Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold the Indemnitee harmless therefrom.
               (h) The Company acknowledges that a settlement or other
disposition short of final judgment may be successful if it permits a party to
avoid expense, delay, distraction, disruption and uncertainty. In the event that
any Proceeding to which the Indemnitee is a party is resolved in any manner
other than by adverse judgment against the Indemnitee (including, without
limitation, settlement of such Proceeding with or without payment of money or
other consideration) it shall be presumed that the Indemnitee has been
successful on the merits or otherwise in such Proceeding. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion, by clear and convincing evidence.
     8. Change in Control. If there is a Change in Control of the Company (other
than a Change in Control which has been approved by a majority of the Continuing
Directors) then with respect to all matters thereafter arising concerning the
rights of the Indemnitee to indemnity payments and Expense advances or
contribution amounts under this Agreement or any other agreement, the Company’s
Certificate of Incorporation, the Company’s Bylaws or other

 



--------------------------------------------------------------------------------



 



applicable law in effect relating to claims for indemnifiable events, the
provisions of clauses (i), (ii) and (iv) of Section 7(b) shall no longer be
applicable and following such Change in Control, the Company shall seek legal
advice only from Independent Counsel. The Independent Counsel, among other
things, shall render its written opinion to the Company and the Indemnitee as to
whether and to what extent the Indemnitee would be entitled to be indemnified
under this Agreement or applicable law. The Company shall pay the reasonable
fees of the Independent Counsel referred to above and may fully indemnify the
Independent Counsel against any and all expenses (including attorneys’ fees and
disbursements), claims, liabilities and damages arising out of or relating to
this Agreement.
     9. Remedies of the Indemnitee.
               (a) In the event that (i) a determination is made pursuant to
Section 7 of this Agreement that the Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 6 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 7(b) of
this Agreement within 90 days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to this
Agreement within thirty (30) days after receipt by the Company of a written
request therefor, or (v) payment of indemnification is not made within thirty
(30) days after a determination has been made that the Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 7 of this Agreement, the Indemnitee shall be entitled to an adjudication
in an appropriate court of the State of Delaware, or in any other court of
competent jurisdiction, of the Indemnitee’s entitlement to such indemnification.
The Indemnitee shall commence such proceeding seeking an adjudication within one
year following the date on which the Indemnitee first has the right to commence
such proceeding pursuant to this Section 9(a). The Company shall not oppose the
Indemnitee’s right to seek any such adjudication.
               (b) In the event that a determination shall have been made
pursuant to Section 7(b) of this Agreement that the Indemnitee is not entitled
to indemnification, any judicial proceeding commenced pursuant to this Section 9
shall be conducted in all respects as a de novo trial, on the merits and the
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 7(b).
               (c) If a determination shall have been made pursuant to Section
7(b) of this Agreement that the Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in any judicial proceeding
commenced pursuant to this Section 9, absent a prohibition of such
indemnification under applicable law.
               (d) In the event that the Indemnitee, pursuant to this Section 9,
seeks a judicial adjudication of the Indemnitee’s rights under, or to recover
damages for breach of, this Agreement, or to recover under any directors’ and
officers’ liability insurance policies maintained by the Company, the Company
shall pay on the Indemnitee’s behalf, in advance, any and all expenses (of the
types described in the definition of Expenses in Section 16 of this Agreement)
actually and reasonably incurred by the Indemnitee in such judicial
adjudication, regardless of whether the Indemnitee ultimately is determined to
be entitled to such indemnification, advancement of expenses or insurance
recovery.

 



--------------------------------------------------------------------------------



 



               (e) The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 9 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.
     10. Insurance.
               (a) The Company covenants and agrees that, as long as the
Indemnitee shall continue to serve as a director or officer of the Company and
thereafter so long as the Indemnitee shall be subject to any possible
Proceeding, the Company, subject to Section 10(c) of this Agreement, shall
promptly obtain and maintain in full force and effect directors’ and officers’
liability insurance (“D&O Insurance”) in reasonable amounts from established and
reputable insurers.
               (b) In all D&O Insurance policies, the Indemnitee shall be named
as an insured in a manner that provides the Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company’s
directors and officers.
               (c) Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain D&O Insurance if the Company determines in good
faith that insurance is not reasonably available, the premium costs for
insurance are disproportionate to the amount of coverage provided, the coverage
provided by insurance is so limited by exclusions that it provides an
insufficient benefit, or the Indemnitee is covered by similar insurance
maintained by a subsidiary of the Company.
     11. Non-Exclusivity; Survival of Rights; Subrogation.
               (a) The rights of indemnification and advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which the Indemnitee may at any time be entitled under applicable law, the
certificate of incorporation of the Company, the Bylaws of the Company, any
agreement, a vote of stockholders or Disinterested Directors, or otherwise. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of the Indemnitee under this Agreement in
respect of any action taken or omitted by such the Indemnitee in the
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal. To
the extent that a change in Section 145 of the Delaware General Corporation Law,
as amended, whether by statute or judicial decision, permits greater
indemnification than would be afforded currently under the Bylaws of the Company
or this Agreement, it is the intent of the parties hereto that the Indemnitee
shall enjoy by this Agreement the greater benefits so afforded by such change.
No right or remedy herein conferred is intended to be exclusive of any other
right or remedy, and every other right and remedy shall be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.
               (b) In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who

 



--------------------------------------------------------------------------------



 



shall execute all papers required and take all action necessary to secure such
rights, including execution of such documents as are necessary to enable the
Company to bring suit to enforce such rights.
               (c) The Company shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable hereunder if and to the extent
that the Indemnitee has otherwise actually received such payment under any
insurance policy, contract, agreement or otherwise.
     12. Exception to Right of Indemnification. Notwithstanding any other
provision of this Agreement, the Indemnitee shall not be entitled to
indemnification under this Agreement with respect to any Proceeding brought by
the Indemnitee, or any claim therein, unless (a) the bringing of such Proceeding
or making of such claim shall have been approved by the Board of Directors of
the Company or (b) such Proceeding is being brought by the Indemnitee to assert,
interpret or enforce the Indemnitee’s rights under this Agreement, the Delaware
General Corporation Law, as amended, or the Bylaws of the Company.
     13. Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period the Indemnitee is an officer
or director of the Company (or is or was serving at the request of the Company
as a director, officer, employee and/or agent of another Enterprise) and shall
continue thereafter so long as the Indemnitee shall be subject to any Proceeding
(or any proceeding commenced under Section 9 hereof) by reason of the
Indemnitee’s Corporate Status, whether or not the Indemnitee is acting or
serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives. This Agreement shall
continue in effect regardless of whether the Indemnitee continues to serve as an
officer or director of the Company or any other Enterprise at the Company’s
request.
     14. Security. To the extent requested by the Indemnitee and approved by the
Board of Directors of the Company, the Company may at any time and from time to
time provide security to the Indemnitee for the Company’s obligations hereunder
through an irrevocable bank line of credit, funded trust or other collateral.
Any such security, once provided to the Indemnitee, may not be revoked or
released without the prior written consent of the Indemnitee.
     15. Enforcement.
               (a) The Company expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on it hereby in order to
induce the Indemnitee to serve as an officer and/or director of the Company, and
the Company acknowledges that the Indemnitee is relying upon this Agreement in
serving as an officer or director of the Company.
               (b) This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof.

 



--------------------------------------------------------------------------------



 



     16. Definitions. For purposes of this Agreement:
               (a) A “Change of Control” shall be deemed to have occurred if
(i) any “person” (as that term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation owned directly or indirectly by the stockholders of
the Company in substantially the same proportions as their ownership of shares
of the Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the total voting power represented by the Company’s
then outstanding voting securities, or (ii) during any period of two consecutive
years, individuals (“Continuing Directors”) who at the beginning of the two year
period constitute the Board of Directors of the Company or whose election by the
Board of Directors or nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board of Directors, or (iii) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such a merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 80% of the total voting power represented by the voting
securities of the Company or the surviving entity outstanding immediately after
the merger or consolidation, or (iv) the stockholders of the Company approve a
plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company (in one transaction or a series of transactions) of
all or substantially all the Company’s assets.
               (b) “Corporate Status” describes the status of a person who is or
was a director, officer, employee and/or agent or fiduciary of the Company or of
any other corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise which such person is or was serving at the express written
request of the Company.
               (c) “Disinterested Director” means a director of the Company who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by the Indemnitee.
               (d) “Enterprise” shall mean the Company and any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise of which the Indemnitee is or was serving at the express written
request of the Company as a director, officer, employee, agent or fiduciary.
               (e) “Expenses” shall include all reasonable attorneys’ fees,
paralegal fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,

 



--------------------------------------------------------------------------------



 



defending, preparing to prosecute or defend, investigating, participating, or
being or preparing to be a witness in a Proceeding.
               (f) “Independent Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent: (i) the Company
or its affiliates or the Indemnitee in any matter material to either such party
(other than with respect to matters concerning the Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or the Indemnitee in an action to determine the
Indemnitee’s rights under this Agreement. The Company agrees to pay the
reasonable fees of the Independent Counsel referred to above and to fully
indemnify such counsel against any and all Expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto.
               (g) “Proceeding” includes any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought by or in the right of the Company or
otherwise and whether civil, criminal, administrative or investigative, in which
the Indemnitee was, is or will be involved as a party or otherwise, by reason of
the fact that the Indemnitee is or was an officer or director of the Company, by
reason of any action taken by the Indemnitee or of any inaction on the
Indemnitee’s part while acting as an officer or director of the Company, or by
reason of the fact that the Indemnitee is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other Enterprise, in each case whether or
not the Indemnitee is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification can be provided under
this Agreement.
     17. Severability. If any provision or provisions of this Agreement shall be
held by a court of competent jurisdiction to be invalid, void, illegal or
otherwise unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law; and
(b) to the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
     18. Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 



--------------------------------------------------------------------------------



 



     19. Notice by Indemnitee. The Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification covered hereunder. The failure
to so notify the Company shall not relieve the Company of any obligation which
it may have to the Indemnitee under this Agreement or otherwise unless and only
to the extent that such failure or delay materially prejudices the Company.
     20. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:
               (a) If to the Indemnitee, to the address set forth below the
Indemnitee’s signature hereto.
               (b) If to the Company, to:
Resources Connection, Inc.
17101 Armstrong Avenue
Irvine, CA 92614
Attention: Kate W. Duchene, Chief Legal Officer
With a copy to: David Krinsky, Esq.
O’Melveny & Myers
610 Newport Center Drive — 17th Floor
Newport Beach, CA 92660
or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by the Indemnitee, as the case may be.
     21. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
     22. Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
     23. Governing Law. The parties agree that this Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Delaware without application of the conflict of laws principles thereof.
     24. Gender. Use of the masculine pronoun shall be deemed to include usage
of the feminine pronoun where appropriate.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year
first above written.

            COMPANY:


Resources Connection, Inc.,
a Delaware corporation
      By:           Name:   Kate W. Duchene        Title:   Chief Legal Officer 
      INDEMNITEE:
                       

 